ORDER

Upon consideration of the Consent to Disbarment from the practice of law filed by Jeffrey C. Taylor in accordance with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 5th day of July, 2000,
ORDERED, by the Court of Appeals of Maryland, that Jeffrey C. Taylor, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jeffrey C. Taylor from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State, and it is further,
ORDERED, that judgment in the amount of $9,651.48 be entered in favor of the Attorney Grievance Commission of Maryland against Jeffrey C. Taylor.